Case 2:18-bk-50109   Doc 34   Filed 07/13/20 Entered 07/13/20 13:47:46   Desc Main
                              Document     Page 1 of 7
Case 2:18-bk-50109   Doc 34   Filed 07/13/20 Entered 07/13/20 13:47:46   Desc Main
                              Document     Page 2 of 7
Case 2:18-bk-50109   Doc 34   Filed 07/13/20 Entered 07/13/20 13:47:46   Desc Main
                              Document     Page 3 of 7
Case 2:18-bk-50109   Doc 34   Filed 07/13/20 Entered 07/13/20 13:47:46   Desc Main
                              Document     Page 4 of 7
Case 2:18-bk-50109   Doc 34   Filed 07/13/20 Entered 07/13/20 13:47:46   Desc Main
                              Document     Page 5 of 7
Case 2:18-bk-50109   Doc 34   Filed 07/13/20 Entered 07/13/20 13:47:46   Desc Main
                              Document     Page 6 of 7
Case 2:18-bk-50109      Doc 34   Filed 07/13/20 Entered 07/13/20 13:47:46          Desc Main
                                 Document     Page 7 of 7



                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                               COLUMBUS DIVISION

 In Re:                                         Case No. 2:18-bk-50109

 Michael A Lee
                                                Chapter 13
 Deborah L Lee

 Debtors.                                       Judge Jeffery P. Hopkins

                               CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Notice of Mortgage Payment Change was served
electronically on July 13, 2020 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on July 13, 2020 addressed to:

          Michael A Lee, Debtor
          3898 S Court SE
          Washington Court Hou, OH 43160

          Deborah L Lee, Debtor
          3898 S Court SE
          Washington Court Hou, OH 43160

                                                Respectfully Submitted,

                                                /s/ Molly Slutsky Simons
                                                Molly Slutsky Simons (0083702)
                                                Sottile & Barile, Attorneys at Law
                                                394 Wards Corner Road, Suite 180
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor
